Citation Nr: 9917302	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-06 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a current rating in excess of 10 percent 
for sinusitis, to include assignment of a compensable rating 
prior to October 7, 1996.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a heart condition 
secondary to a service-connection disability.

4.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the left 
upper extremity claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment in 1991.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
December 1978 to April 1988.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which 
initially denied the appellant's claim of entitlement to a 
compensable evaluation for his service-connected sinusitis, 
as well as his claims of entitlement to service connection 
for seizures and a heart disorder, and which denied benefits 
under the provisions of 38 U.S.C.A. § 1151.  That section of 
the law provides compensation to any veteran who has suffered 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment.  In denying 
the claim, the RO found that the appellant had not incurred 
additional disability of the left forearm/hand as a result of 
VA Medical Center (VAMC) medical treatment rendered in 1991.

While the case was in development status, the RO increased 
the appellant's disability evaluation for the sinusitis from 
zero to 10 percent; however, it is presumed that he is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The increased 
sinusitis rating was effective as of the date of the change 
in regulations governing the evaluation of respiratory 
diseases, including sinusitis (October 7, 1996).  However, 
the Board will consider the entire time period in question, 
from the date of the claim for an increased evaluation in 
February 1995, to the present.  Issue number 1 on the title 
page has been characterized in such a way as to indicate that 
consideration.

The issues of entitlement to service connection for seizures 
and a heart condition, as well as the appellant's claim for 
benefits under 38 U.S.C.A. § 1151 for additional disability 
of the left upper extremity will be addressed in the REMAND 
section which follows the ORDER section in the decision 
below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's service-connected sinusitis is manifested 
by symptoms which do not demonstrate frequently 
incapacitating recurrences with severe and frequent headaches 
and purulent discharge or crusting reflecting purulence; 
prolonged antibiotic treatment or more than six non-
incapacitating episodes per year have not been demonstrated.

3.  Moderate symptoms of sinusitis were not demonstrated 
prior to October 7, 1996, under the criteria in effect at 
that time.


CONCLUSIONS OF LAW

1.  A current evaluation in excess of 10 percent for 
sinusitis is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, 
Diagnostic Codes 6510-6514, 6501, 6522 (1996) (1998) prior to 
and after October 7, 1996; 61 Fed. Reg. 46720-46731 (1996). 

2.  A compensable evaluation for sinusitis prior to October 
7, 1996, is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 
6510-6514 (1996) (in effect prior to October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a threshold matter, the Board has found that the 
appellant's contention that his sinusitis disability has 
worsened constitutes evidence of a well-grounded claim.  
38 U.S.C.A. § 5107.  That is, this contention is not 
inherently implausible, and if supported by clinical evidence 
could result in the benefit sought on appeal.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as all pertinent 
evidence relating to the appellant's claim has been obtained 
and is of record. 

The appellant contends that an increased rating is warranted 
based upon his current sinusitis symptomatology, which 
includes complaints of chronic nasal drainage, post-nasal 
drip and cough, seasonal headaches and infections.  He 
furthers contends that he suffers from considerable pain from 
this sinus condition.  It was similarly asserted that a 
compensable rating was warranted from the time the claim for 
an increase was filed in February 1995.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§  4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The most current evidence of the present level of disability 
is found in the report of the VA medical examination 
conducted in May 1995, and the testimony given by the 
appellant during his July 1997 personal hearing at the RO.  
All pertinent evidence of record for the appeal period will 
be considered in evaluating the disorder for the various 
time periods at issue.

Between May and August of 1991, the appellant was treated in 
VA facilities for multiple extremity fractures.  Review of 
the associated medical records indicates that the appellant 
was prescribed a nasal steroid spray during this time for his 
allergic rhinitis, but there is no indication that he was 
prescribed antibiotics for sinus infection.  There are only 
isolated references to the sinusitis symptoms during this 
extended period of treatment.  The appellant was subsequently 
treated in a VA hospital in February 1995; while he was noted 
to have a history of sinusitis, no clinical findings 
regarding symptoms were made and the appellant apparently 
made no complaints relating to his sinuses.  

Review of the evidence of record reveals that the appellant 
underwent a VA medical examination in May 1995.  He 
complained of chronic nasal drainage and chronic post-nasal 
drip with chronic cough.  He reported that he was currently 
using a nasal steroid spray as well as receiving 
immunotherapy shots.  On physical examination, a moderate 
septal deflection was noted.  There was moderate interference 
with breathing space.  No purulent discharge or drainage was 
observed.  There was no evidence of polyps.  The examiner 
stated that the sinus x-rays revealed bilateral maxillary 
sinus mucosal thickening and that the ethmoid sinuses were 
relatively clear.  The diagnosis was chronic allergic 
rhinosinusitis.

The appellant testified at his personal hearing, held at the 
RO in July 1997, that his sinusitis acted up and caused 
headaches seasonally, mostly in the winter, and that, while 
drainage was infrequent, it would occur for hours at a time.  
He stated that he had been treated with antibiotics, a nasal 
steroid spray and a saline solution.  See Hearing Transcript 
p. 2.  He further testified that he still had infections off 
and on, that he was on antibiotics for two years straight, 
and that he had to go to the VA every two weeks to get 
allergy immunization shots.  See Hearing Transcript pp. 3-4.  
The appellant stated that he suffered from a considerable 
amount of pain from his sinus condition and that the 
sinusitis caused him some intermittent problems.  See Hearing 
Transcript pp. 4-5.  

The Board notes that during the pendency of this appeal, 
effective October 7, 1996, VA revised the criteria for rating 
the respiratory system, including diseases of the nose and 
throat.  61 Fed. Reg. 46,727 (1996).  As held in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law and 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the claimant will 
apply.  It is observed that the RO has evaluated the 
appellant's claim for an increased evaluation for his 
sinusitis in accordance with both the old and new rating 
criteria; the appellant is currently assigned a 10 percent 
evaluation under Diagnostic Code 6514, chronic sphenoid 
sinusitis.  The Board's review will likewise be accomplished 
with both the old and the new criteria in mind. 

Under 38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 6512 and 
6513, chronic pansinusitis, ethmoid sinusitis, frontal 
sinusitis and maxillary sinusitis, respectively, are 
evaluated under Diagnostic Code 6514 as chronic sphenoid 
sinusitis.  Prior to October 7, 1996, chronic sphenoid 
sinusitis warranted a zero percent evaluation when there were 
x-ray manifestations only, and symptoms were mild or 
occasional.  A 10 percent rating was warranted when there 
were moderate symptoms with discharge or crusting or scabbing 
and infrequent headaches.  A 30 percent rating was warranted 
when there were severe symptoms with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  
38 C.F.R. § 4.79, Diagnostic Code 6514.

Effective October 7, 1996, the rating criteria for chronic 
sphenoid sinusitis were changed.  Under the new criteria, a 
10 percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note to 
Diagnostic Code 6514 indicates that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.

Review of the evidence of record reveals that the appellant 
has testified that he received prolonged antibiotic treatment 
over a two-year period at one point, but that he was not 
currently on antibiotics.  There is no clinical evidence of 
record that the appellant has ever suffered from an 
incapacitating episode of sinusitis requiring bed rest and 
physician treatment.  While the appellant testified 
concerning headaches and drainage, he described them as being 
seasonal and infrequent, respectively.  There is no clinical 
evidence of purulence or crusting reflecting purulence, nor 
did the appellant testify that he suffered from purulence or 
crusting.  

Since there is no clinical evidence of purulent discharge or 
crusting reflecting purulence, the evidence of record does 
not support a finding of moderate impairment as required for 
a 10 percent rating under the old rating criteria.  Thus, 
prior to October 7, 1996, there was no basis for a 
compensable rating.  As to the new criteria, while there is 
evidence that supports a 10 percent evaluation, there is no 
clinical evidence of record that the appellant has ever 
required or received prolonged antibiotic treatment in the 
course of an incapacitating episode; furthermore, the 
appellant testified in 1997 that he was no longer on 
antibiotics.  The most recent medical records reflect 
treatment only on a few occasions and not the three or more 
incapacitating episodes or the six non-incapacitating 
episodes required for a 30 percent rating.  In addition, 
there is no clinical evidence of purulent discharge or 
crusting.  Furthermore, the May 1995 x-rays revealed only 
mucosal thickening of the maxillary sinuses and the physical 
examination did not indicate any tenderness of the paranasal 
sinuses or other acute abnormal findings.  Therefore, 
evaluation under the new criteria for incapacitating or non-
incapacitating episodes of sinusitis would not result in an 
increased rating in the instant case.

In light of the May 1995 VA examination diagnosis of chronic 
allergic rhinosinusitis, the Board has also considered the 
regulatory provisions relating to rhinitis.  Prior to October 
7, 1996, chronic atrophic rhinitis with definite atrophy of 
intranasal structure, and moderate secretion warranted a 10 
percent rating.  With moderate crusting and ozena and 
atrophic changes, a 30 percent rating was warranted.  
38 C.F.R. § 4.79, Diagnostic Code 6501.  Effective October 7, 
1996, allergic or vasomotor rhinitis warrants a 10 percent 
rating when there are no polyps but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted when there are nasal polyps.  38 C.F.R. § 4.79, 
Diagnostic Code 6522.  The medical evidence of record does 
not show that the appellant suffers from any crusting, ozena 
or atrophic changes.  The medical evidence of record also 
does not show that the appellant suffers from any nasal 
polyps.   Therefore, a compensable evaluation would not be 
warranted under the provisions of Diagnostic Code 6501 prior 
to October 7, 1996, nor would an increased evaluation in 
excess of 10 percent be warranted under the provisions of 
Diagnostic Code 6522 thereafter.

Like the RO, the Board has also considered the provisions of 
38 C.F.R. § 3.321 and finds that an extraschedular rating is 
not warranted at this time.  The appellant has not required 
any hospitalization related to this disability.  There is no 
evidence of record that the appellant has been inhibited in 
his ability to work by this disability.

After considering the record, the Board finds that the 
preponderance of the evidence is against entitlement to an 
increased disability rating at this time for the appellant's 
sinusitis on both a schedular and an extraschedular basis.  
It follows that there is not such a state of equipoise 
between the positive evidence and the negative evidence to 
otherwise permit a favorable determination as to this issue.  
The appellant may always advance a new claim for an increased 
rating should the impairment associated with this disability 
increase in the future.


ORDER

A current evaluation in excess of 10 percent for sinusitis is 
denied, as is assignment of a compensable rating for 
sinusitis prior to October 7, 1996.


REMAND

Section 5107(a) of Title 38 of the United States Code 
provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter Court) 
defined a well-grounded claim as "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [§ 5107(a)]."  If the claimant 
satisfies the initial burden of setting forth a well-grounded 
claim, the VA is statutorily required to assist the claimant 
in developing the facts pertinent to that claim.  Zarycki v. 
Brown, 6 Vet. App. 91, 96 (1993).

Initially, Board notes that the evidence of record does not 
appear to contain all of the appellant's service medical 
records.  For example, while the report of the chest x-ray 
said to be taken in conjunction with the appellant's January 
1988 separation examination is of record, the report of the 
medical examination itself is not.  Nor are the reports of 
all of the appellant's yearly examinations of record, if 
conducted.  The RO should take the appropriate steps to 
attempt to obtain the rest of the appellant's service medical 
records and associate them with the claims file.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995) (VA put on notice 
of potentially pertinent records).

The Board also notes that service connection may be granted 
upon a showing that the veteran currently suffers from a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air services.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  While the provisions 
of 38 C.F.R. § 3.303(c) usually preclude the grant of service 
connection for a congenital or developmental anomaly such as 
personality disorders, under certain circumstances, service 
connection for superimposed pathology may be granted on the 
basis of aggravation.  See O.G.C. Prec. 82-90, 56 Fed. Reg. 
45,711 (1990) (Precedent opinion of the General Counsel of 
the VA).

The above is pertinent in regard to the appellant's claim for 
service connection for seizures because while the appellant 
has contended that he currently has seizures as a result of 
the head trauma he suffered in service, there is evidence of 
record that the appellant also suffered head injuries prior 
to service.  The appellant testified in July 1997 that a VA 
doctor interviewed the appellant's brother and former spouse 
about all the head injuries he had as a child, as well as 
those he had in the military.  See hearing Transcript p. 8.  

The appellant maintains that he has been diagnosed with a 
seizure disorder.  The clinical evidence of record indicates 
that the appellant was found in February 1995 to have VA 
electroencephalogram findings that were "suggestive of 
seizure activity" and that a VA neurologist concluded that 
the appellant was "probably undergoing complex partial 
seizures, probably secondary to an old history of multiple 
head trauma and perhaps exacerbated by the use of 
tricyclics."  The appellant was apparently supposed to have 
follow-up care in a VA neurology clinic, but subsequent VA 
medical records have not been associated with the claims 
file.  

A disability which is proximately due to or the result of a 
service-connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
Furthermore, the Court has held that the term "disability" as 
used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The appellant contends that, as a 
result of his service-connected migraines, he now suffers 
from a seizure disorder due, at least in part, to the 
ingestion of tricyclic medication for the service-connected 
migraine headaches.  There is no medical opinion of record 
that indicates that the seizure disorder, if any, is not 
etiologically, either by aggravation, or by side effect of 
treatment, related to the service-connected disabilities 
and/or head trauma.  It should be noted that the VA 
neurological examination of May 1995 only resulted in a 
diagnosis of probable post-traumatic seizure disorder, but 
did not indicate which incident of head trauma would most 
likely be responsible.  In addition, consideration of the 
factors discussed in the Allen case is not reflected in the 
rating decision.

The same sorts of analytical deficiencies exist in regard to 
the question of entitlement to service connection for a 
cardiac condition.  It appears that the appellant has been 
receiving treatment in recent years for hypertension and the 
VA hospital records from the February 1995 hospitalization 
indicate that the appellant did suffer cardiac damage (as 
reflected by increased CPK and LDH cardiac enzyme levels).  
However, while a cardiac evaluation at that time did not 
result in conclusive evidence of a cardiac condition, the 
evidence of record does not contain a competent opinion 
concerning the issue of aggravation or superimposed pathology 
in response to the appellant's contention that the medication 
for his service-connected disabilities has resulted in a 
cardiac disorder.  Furthermore, there is no evidence 
demonstrating that any VA physician has reviewed the 
appellant's medical records in evidence and opined on the 
question of the possible relationship between an Elavil 
overdose and cardiac damage.  Such an opinion must be 
obtained since the duty to assist requires the obtaining of 
an examination report which includes a medical opinion as to 
whether a veteran's current disabilities are in any way 
related to those experienced in service.  Witherspoon v. 
Derwinski, 2 Vet. App. 4, (1991).

The appellant was hospitalized and treated at various VA 
facilities from May to October of 1991, after he suffered 
multiple extremity fractures in a motor vehicle accident in 
May 1991.  The appellant was initially treated at a private 
hospital where an external fixation device was attached to 
his left forearm to stabilize the severe wrist fracture.  
This device was removed on July 24, 1991; however, it appears 
from the VA orthopedic service note associated with that 
removal that nothing out of the ordinary happened when the 
device was removed.

The appellant subsequently underwent surgery in a private 
facility in October 1991, for an open reduction and internal 
fixation of the left radius with insertion of two Kirschner 
wires, four screws and six-hole T-plate as well as an 
autologous bone graft to the left radius nonunion site.  The 
purpose of the surgery was to repair a nonunion of the left 
radius; the misalignment found during the surgery was thought 
to be causing the dorsal prominence of the distal ulna which 
was limiting the appellant's left forearm rotation.  The 
appellant has contended that this limitation of motion, which 
was not entirely corrected by the October 1991 private 
surgery, is the result of the treatment he received while 
under VA medical care in July and August of 1991.  Currently 
the appellant seems to have less functional capacity in the 
left forearm than the right forearm which was also similarly 
fractured in the May 1991 accident.  The Board notes that the 
evidence of record does not seem to include complete copies 
of treatment records from the private physician who treated 
the appellant after the October 1991 surgery.

In this case, the appellant has essentially argued that he 
has additional disability in his left hand and forearm which 
is alleged to have occurred as a result of the medical care 
and treatment he received in VA facilities.  The relevant 
sections of 38 C.F.R. § 3.358 provide that in determining 
whether additional disability exists following medical or 
surgical treatment, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  The regulation further 
provides that compensation is not payable for the continuance 
or natural progress of the disease or injury for which 
surgical treatment was authorized.  38 C.F.R. § 3.358(b)(2).  
Furthermore, in determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of (in this case) medical treatment, the following 
consideration will govern:  It will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1). 

Finally, prior legal provisions requiring fault or negligence 
on the part of the VA are no longer in effect.  Current 
provisions prohibit compensation for "necessary 
consequences" of surgical treatment or examination.  
"Necessary consequences" are those which are certain to 
result from, or were intended to result from the surgery.  
38 C.F.R. § 3.358(c)(3).

Thus, the law and regulations require that there be some 
causal nexus between VA treatment and disability.  In other 
words, benefits can be awarded only if, after VA treatment, 
there is additional disability attributable to that VA 
treatment.  If a disorder deteriorates after VA treatment and 
that deterioration is due to the underlying disability 
itself, or some intercurrent (non VA treatment) cause, there 
is no entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 because it can not be found that the 
additional disability is due to VA treatment.  At this time, 
there is no current competent medical evidence either clearly 
showing or clearly refuting the existence of additional left 
upper extremity disability as well as a nexus between the 
appellant's treatment at a VAMC and the development of the 
current disability.  In other words, on this fundamental 
point, the record is murky. 

The VA has a duty to assist a veteran in developing facts 
pertinent to a potentially well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  The appellant's claims in this case could 
possibly be well-grounded, but the duty to assist him in the 
development has not yet been fulfilled.  The considerations 
described above require a search for relevant military 
records and reports of VA and private medical treatment as 
well as further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Court has stated that the Board's task is to make findings 
based on evidence of record- not to supply missing facts.  
Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim, the case is 
REMANDED for the following: 

1.  The RO should attempt to obtain the 
rest of the appellant's Air Force service 
medical records, in particular the 
separation examination.  All available 
paths of inquiry to obtain these records 
or duplicates of the records, including 
the appellant and the appropriate service 
department, or the National Personnel 
Records Center, or other alternative 
sources, should be explored, and the 
measures undertaken should be 
specifically recorded in the claims file.  
All records so obtained should be 
associated with the claims file.  If 
there are no additional records, 
documentation used in making that 
determination should be set forth in the 
claims file.

2.  The RO should obtain any relevant VA 
medical reports including outpatient 
treatment folder, hospital folders and 
patient treatment folders.  In 
particular, the RO should obtain the VA 
treatment records from 1991 to the 
present.  These records should be 
associated with the claims file.

3.  The RO should contact the appellant 
to request names and addresses of VA and 
private physicians and/or medical 
facilities which have provided him any 
treatment for his seizure disorder, 
cardiac disorder and left wrist/hand 
condition.  All available relevant 
reports not already of record should be 
obtained from these physicians and/or 
medical facilities.  These records should 
be associated with the claims file.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release private medical reports to the 
VA.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.  The veteran and his 
representative are informed that they are 
free to submit additional evidence and 
argument they may desire while the case 
is undergoing development.

4.  After the above development has been 
attempted, the RO should arrange for a VA 
neurologic examination of the appellant 
in order to evaluate the etiology, nature 
and extent of any seizure disorder found.  
If the appellant does not appear for the 
examination, the requested opinion is to 
be obtained through a review of the 
appellant's medical records.  The claims 
file is to be given to the examiner prior 
to the examination.  The examiner is 
requested to review the entire claims 
file, including service medical records, 
and provide an opinion as to the 
diagnosis and etiology of any seizure 
disorder found.  

The neurologic examiner (or reviewer) 
should also offer an opinion as to the 
onset date of the appellant's seizure 
condition(s), if any.  In particular, the 
examiner/reviewer should offer an 
opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's seizure 
disorder(if any) is attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The examiner/reviewer should 
identify all neurologic conditions which 
have been present and distinguish 
conditions which are acquired from 
conditions which are of developmental or 
congenital origin, if any.  The opinions 
should reflect review of pertinent 
material in the claims file.  The 
examiner/reviewer should integrate the 
previous neurologic findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
appellant's neurologic status.  If there 
are different neurologic disorders, the 
examiner/reviewer should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  The findings of all pertinent 
neurological testing should be discussed.

If the examiner/reviewer find that a 
neurologic disorder preexisted service, 
to the extent possible, the neurologist 
should indicate whether the record 
reflects that the appellant's seizure 
disorder was aggravated by service or by 
treatment for a service-connected 
disorder.  The historical degree of 
impairment due any neurologic disorder 
found to be related to service, as 
opposed to that due to other non-service-
connected physical disabilities should be 
expressed.

5.  The RO should also arrange for 
examination of the appellant by an 
appropriate specialist, due to the 
questions of etiology presented, in order 
to evaluate the etiology and extent of 
any cardiac disorder present.  If the 
appellant does not appear for the 
examination, the requested opinion is to 
be obtained through a review of the 
appellant's medical records.  The claims 
file, including all in-service and post-
service treatment records, should be made 
available to the examiner/reviewer.  The 
examiner/reviewer is requested to review 
the pertinent medical records and provide 
a written opinion as to the presence, 
etiology and onset of any cardiac 
disorder found.  Specifically, the 
examiner/reviewer is requested to provide 
an opinion as to the medical probability 
that any documented cardiac disorder is 
related to symptoms or signs the 
appellant may have had in service or 
within one year of service separation or 
whether any cardiac disorder was caused, 
aggravated or exacerbated by a service-
connected disability.  The 
examiner/reviewer should also discuss, 
with degree of medical probability 
expressed, the approximate date of onset 
of any documented cardiac disorder.  The 
results of all pertinent cardiac testing 
of record should be discussed.  

6.  The appellant should also be afforded 
an orthopedic examination by a physician 
who has not examined the appellant in the 
past, if available.  The examiner should 
review the claims file, examine the 
appellant and provide findings that 
encompass all residual impairment due to 
the left hand/forearm pathology.  
Specific findings should be made with 
respect to any limitations caused by any 
joint, tendon, cartilage or nerve 
impairment, including impairment 
affecting motion and strength of the left 
wrist, forearm, and hand, or function of 
any individual finger.  All findings 
should be set forth in detail.  Range of 
motion studies should include 
dorsiflexion, flexion, ulnar and radial 
deviations as well as the motion of each 
joint of each finger.  The normal ranges 
of motion, in degrees, should be stated.  
The effect of pain on the functioning of 
the left arm, wrist, hand and fingers 
should be discussed and an assessment 
made as to the degree of impairment 
caused by the left hand/wrist pathology 
on the appellant's ability to perform 
normal activities.  A neurologic 
examination, if determined by the 
orthopedist to be appropriate, should be 
performed to help make these 
determinations.

Following the examination of the 
appellant and a review of the complete 
record, including the VA hospital 
records, the private medical reports and 
a copy of this remand, the examiner 
should furnish opinions concerning the 
following:

(a)  What were the manifestations of 
left wrist/hand pathology present prior 
to the May to October 1991 VA medical 
treatment, i.e., at the time of transfer 
in May?

(b)  What, if any, are the current 
manifestations of left hand/wrist 
pathology?

(c)  Did the appellant develop any 
additional identifiable left upper 
extremity disabilities due to any VA 
treatment, including not performing 
surgery, during the 
hospitalization/treatment  between May 
and October of 1991?  That is, are there 
other than the "necessary consequences" 
of the original trauma and private 
surgery present?

(d)  If so, the examiner should 
identify the specific additional 
disability or disabilities caused by the 
particular VA treatment.  The examiner is 
advised that the question of negligence 
is not at issue.

The RO should request the examiner to 
review the entire record and provide a 
written opinion as to whether the 
appellant developed additional disability 
as a result of VA treatment during the 
hospitalization and treatment in 1991, 
and if so, what is the proper diagnostic 
classification and severity of such 
additional disability.

7.  If the examiner does find an 
additional disability, s/he should 
provide an opinion as to the degree of 
medical probability that such additional 
disability is causally related to VA 
treatment of the appellant's left 
wrist/hand in 1991, as opposed to the 
natural progress of any underlying 
disorder.  Further, the examiner must 
comment specifically on the degree of 
medical probability that, if any 
additional disability is present, it 
would have resulted regardless of the 
treatment rendered by the VA in 1991.  

The examiner should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
examiner should so indicate. 

8.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination reports.  If the 
reports do not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner(s) for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

9.  Thereafter, the RO should proceed 
with any additional appropriate 
development and then the RO should 
readjudicate the appellant's claims on 
the appropriate legal basis and with 
consideration of all pertinent 
regulations and caselaw, including the 
Allen case, supra.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

